    


Exhibit 10.6


STANDARD FORM OF
CEO DISCRETIONARY GRANT
RESTRICTED SHARE UNIT AGREEMENT
(Fiscal 2018)

Terms and Conditions
This Agreement (as defined below) is between Accenture plc (the “Company” or
“Accenture”) and the Participant.
WHEREAS, the Participant acknowledges and agrees that in the course of
Participant’s association with the Company and its Affiliates (the “Constituent
Companies”), the Participant has been, and will be, provided with access to
Confidential Information;
WHEREAS, the Participant acknowledges and agrees that in the course of
Participant’s association with the Constituent Companies, the Participant has
been, and will be, provided with access to Trade Secrets in accordance with
protocols and procedures that the Participant expressly acknowledges were
appropriate to protect such Trade Secrets;
WHEREAS, the Participant acknowledges and agrees that in the course of
Participant’s association with the Constituent Companies, the Participant may,
directly or indirectly, solicit or assist in soliciting clients or prospective
clients of the Company and its Affiliates;
WHEREAS, the Participant acknowledges and agrees that such Confidential
Information, Trade Secrets, and client or prospective client relationships of
the Constituent Companies, as well as investments by the Constituent Companies
in the training, skills, capabilities, knowledge and experience of their
employees are extremely valuable assets, and that the Constituent Companies have
invested and will continue to invest substantial time, effort and expense to
develop Confidential Information, Trade Secrets, client or prospective client
relationships, and the training, skills, capabilities, knowledge and experience
of their employees, and which the Constituent Companies have taken all
reasonable steps to protect;
WHEREAS, the Participant acknowledges and agrees that the terms and conditions
set forth in this Agreement are reasonable, fair, and necessary to protect the
Constituent Companies’ legitimate business interests as described in the
foregoing recital clauses; and
WHEREAS, the Participant acknowledges and agrees that the restricted share units
(“RSUs”) granted pursuant to Section 1 are good and valuable consideration for,
and conditioned upon, the Participant’s full compliance with the terms and
conditions set forth in this Agreement, and that the Participant would forfeit
such RSUs pursuant to Section 6 in the event the Participant were to engage in
any of the activities defined in Section 6(c).
NOW, THEREFORE, for such good and valuable consideration, the Participant hereby
covenants and agrees to the following terms and conditions, including, but not
limited to, the provisions set forth in Sections 6(b) and 6(c), all of which the
Participant acknowledges and agrees are reasonably designed to protect the
legitimate business interests of the Constituent







--------------------------------------------------------------------------------

    


Companies and which will not unreasonably affect the Participant’s professional
opportunities following termination of Participant’s association with the
Constituent Companies.


1.Grant of RSUs.
(a)    The Company hereby grants the number of RSUs set forth in the Essential
Grant Terms (as defined below) to the Participant set forth in the Essential
Grant Terms, on the terms and conditions hereinafter set forth. This grant is
made pursuant to the terms of the Amended and Restated Accenture plc 2010 Share
Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Agreement (as defined
below). Each RSU represents the unfunded, unsecured right of the Participant to
receive and retain a Share on the date(s) specified herein, subject to the
conditions specified herein. Capitalized terms not otherwise defined herein
shall have the same meanings ascribed to them in the Plan.
(b)    This grant of RSUs is subject to the CEO Discretionary Grant Restricted
Share Unit Agreement Essential Grant Terms (the “Essential Grant Terms”)
displayed electronically on the “Grant Agreement & Essential Grant Terms” page
of the myHoldings website (https://myholdings.accenture.com) and the Standard
Form of CEO Discretionary Grant Restricted Share Unit Agreement Terms and
Conditions which together constitute the CEO Discretionary Grant Restricted
Share Unit Agreement (the “Agreement”).
2.    Vesting Schedule.
(a)    Subject to the Participant’s continued employment with any of the
Constituent Companies, the RSUs shall vest pursuant to the vesting schedule set
forth in the Essential Grant Terms (as modified by this Agreement) until such
RSUs are one hundred percent (100%) vested. Upon the Participant’s termination
of employment for any reason, any unvested RSUs shall immediately terminate, and
no further Shares shall be issued or transferred under Section 3 of this
Agreement in respect of such unvested RSUs; provided, however, that if (i) the
Participant’s employment with the Constituent Companies terminates due to the
Participant’s death or Disability, the RSUs granted hereunder shall vest with
respect to one hundred percent (100%) of the RSUs held by the Participant on the
date of such termination of employment, or (ii) the Participant’s employment
with the Constituent Companies terminates due to an Involuntary Termination, a
number of RSUs granted hereunder shall vest on the date of such Involuntary
Termination equal to the total number of RSUs that would have otherwise vested
within the twelve (12) month period immediately following such Involuntary
Termination.
(b)    For purposes of this Agreement:
(i)    “Cause” shall have the meaning set forth in Section 3(c) below.
(ii)    “Disability” shall have the meaning set forth in Section 3(b) below or,
if applicable, Section 21(a) below.







--------------------------------------------------------------------------------

    


(iii)    “Involuntary Termination” shall mean termination of employment by or
with the agreement of the employing Constituent Company (other than for “Cause”
or “Disability”) which is not voluntary and which is acknowledged as being
“involuntary” in writing by an authorized officer of the Company. A resignation,
retirement or other termination of employment by the Participant (other than by
reason of death or Disability), is not an Involuntary Termination.
3.    Form and Timing of Issuance or Transfer.
(a)    In General.
(i)     The Company shall issue or cause there to be transferred to the
Participant that number of Shares as set forth in the Essential Grant Terms,
until all of the Shares underlying the vested RSUs have been issued or
transferred; provided that on each such delivery date, a number of RSUs equal to
the number of Shares issued or transferred to the Participant shall be
extinguished; provided further, that upon the issuance or transfer of Shares to
the Participant, in lieu of a fractional Share, the Participant shall receive a
cash payment equal to the Fair Market Value of such fractional Share. At the
discretion of the Company, the Company may issue or transfer Shares underlying
vested RSUs to the Participant earlier than the dates set forth in the Essential
Grant Terms to the extent required to satisfy tax liabilities arising in
connection with this RSU grant. Notwithstanding the foregoing, if the conditions
set forth in Section 21 of this Agreement are satisfied, Section 21 shall
supersede the foregoing.
(ii)     Notwithstanding Section 3(a)(i), if the Participant is resident or
employed outside the United States, the Company, in its sole discretion, may
provide for the settlement of the RSUs in the form of:
(A)    a cash payment (in an amount equal to the Fair Market Value of the Shares
that corresponds with the number of vested RSUs) to the extent that settlement
in Shares (i) is prohibited under local law, (ii) would require the Participant,
the Company or Constituent Company to obtain the approval of any governmental or
regulatory body in the Participant’s country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
the Participant, the Company or Constituent Company or (iv) is administratively
burdensome; or
(B)    Shares, but require the Participant to sell such Shares immediately or
within a specified period following the Participant’s termination of employment
(in which case, the Participant hereby agrees that the Company shall have the
authority to issue sale instructions in relation to such Shares on the
Participant’s behalf).







--------------------------------------------------------------------------------

    


(b)    Death or Disability. Notwithstanding Section 3(a) of this Agreement, if
(i) the Participant’s employment with the Constituent Companies terminates due
to the Participant’s death or Disability, the Company shall issue or cause to be
transferred to the Participant or to his or her estate, as the case may be, a
number of Shares equal to the aggregate number of RSUs granted to the
Participant hereunder (rounded down to the next whole Share) as soon as
practicable following such termination of employment, at which time a number of
RSUs equal to the number of Shares issued or transferred to the Participant or
to his or her estate shall be extinguished or (ii) the Participant dies
following an involuntary not for Cause termination of employment with the
Constituent Companies, the Company shall issue or cause to be transferred to the
Participant’s estate all previously vested but unreleased Shares, if any
(rounded down to the next whole Share) as soon as practicable following receipt
of satisfactory evidence of such Participant’s death; provided, however, that
upon the issuance or transfer of Shares to the Participant or to his or her
estate, in lieu of a fractional Share, the Participant or his or her estate, as
the case may be, shall receive a cash payment equal to the Fair Market Value of
such fractional Share.
For purposes of this Agreement, unless Section 21 applies, “Disability” shall
mean “disability” as defined (i) in any employment agreement then in effect
between the Participant and the Company or any Affiliate or (ii) if not defined
therein, or if there shall be no such agreement, as defined in the long-term
disability plan maintained by the Participant’s employer as in effect from time
to time, or (iii) if there shall be no plan, the inability of the Participant to
perform in all material respects his or her duties and responsibilities to the
Constituent Companies for a period of six (6) consecutive months or for an
aggregate period of nine (9) months in any twenty-four (24) consecutive month
period by reason of a physical or mental incapacity.
(c)    Notwithstanding Sections 3(a) and 3(b) of this Agreement, upon the
Participant’s termination of employment with the Constituent Companies for Cause
or to the extent that the Participant otherwise takes such action that would
constitute Cause, to the extent legally permissible, any outstanding RSUs shall
immediately terminate. For purposes of this Agreement, “Cause” shall mean
“cause” as defined in any employment or consultancy agreement (or similar
agreement) or in any letter of appointment then in effect between the
Participant and the Company or any Affiliate or if not defined therein (it being
the intent that the definition of “Cause” shall include, at a minimum, the acts
set forth below), or if there shall be no such agreement, to the extent legally
permissible, (a) the Participant’s embezzlement, misappropriation of corporate
funds, or other material acts of dishonesty, (b) the Participant’s commission or
conviction of any felony, or of any misdemeanor involving moral turpitude, or
entry of a plea of guilty or nolo contendere to any felony or misdemeanor, (c)
engagement in any activity that the Participant knows or should know could harm
the business or reputation of the Company or an Affiliate, (d) the Participant’s
material failure to adhere to the Company’s or an Affiliate’s corporate codes,
policies or procedures as in effect from time to time, (e) the Participant’s
continued and material failure to meet minimum performance standards as
determined by the Company or an Affiliate, (f) the Participant’s violation of
any statutory, contractual, or common law duty or obligation to the Company or
an Affiliate, including, without limitation, the duty of loyalty, or (g) the
Participant’s material breach of any confidentiality or







--------------------------------------------------------------------------------

    


non-competition covenant entered into between the Participant and the Company or
an Affiliate, including, without limitation, the covenants contained in this
Agreement. The determination of the existence of Cause shall be made by the
Company in good faith, which determination shall be conclusive for purposes of
this Agreement.
4.    Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by (b)
the Fair Market Value of a Share on the payment date of such dividend. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Participant shall be increased by a number
equal to the product of (a) the aggregate number of RSUs held by the Participant
through the related dividend record date, multiplied by (b) the number of Shares
(including any fraction thereof) payable as a dividend on a Share. For the
avoidance of doubt, any additional RSUs granted pursuant to this Section 4 shall
be subject to the terms and conditions contained in this Agreement.
5.    Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other similar events (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion, adjust any
Shares or RSUs subject to this Agreement to reflect such Adjustment Event.
6.    Cancellation and Rescission of RSUs and Shares Underlying RSUs.
(a)    Upon any transfer or issuance of Shares or cash underlying RSUs, the
Participant shall certify in a manner acceptable to the Company that the
Participant is in compliance with the terms and conditions of this Agreement and
the Plan.
(b)    In the event that (i) the Participant engages in any activity that could
serve as a basis for the termination of the Participant for Cause, (ii) the
Participant’s employment with any of the Constituent Companies is terminated for
Cause, or (iii) the Participant engages in any of the activities defined in
subsection (c) below, the Company may require the Participant, to the extent
legally permitted, to transfer to the Company up to a number of Shares equal to
the number of Shares that have been issued or transferred under this Agreement
(as adjusted based on Sections 4 and 5 above) and without regard to whether the
Participant continues to own or control such previously delivered Shares and the
Participant shall bear all costs of transfer, including any transfer taxes that
may be payable in connection with such transfer. Upon a showing satisfactory to
the Company by Participant that the forfeiture provided for in this Section 6
exceeds the value of the actual benefits received by the Participant (as
measured by the gross proceeds the Participant received upon the sale of the
Shares), the forfeiture required under this Section 6 shall be limited to such
actual benefit received by the Participant. Upon receiving







--------------------------------------------------------------------------------

    


a demand from the Company to transfer Shares to the Company pursuant to this
subsection, the Participant shall effect the transfer of Shares to the Company
by no later than ten (10) business days from the date of the Company’s demand.
For the avoidance of doubt, if the Participant holds the position of Senior
Managing Director or above (or any comparable level of seniority) and engages in
any of the activity set forth in subsection (c)(i), the Company may require the
Participant, to the extent legally permitted, to transfer to the Company up to a
number of Shares equal to the number of Shares that have been issued or
transferred under this Agreement (as adjusted based on Sections 4 and 5 above),
as well as a number of Shares that have been issued or transferred under any
prior agreement between the Company and the Participant. Similarly, in the event
that (i) the Participant engages in any activity that could serve as a basis for
the termination of the Participant for Cause or (ii) the Participant engages in
any of the activities defined in subsection (c) below, in either case at any
time prior to the date that any Shares underlying RSUs granted under this
Agreement have been issued or transferred, the RSUs granted hereunder (both
vested and unvested) shall be forfeited immediately.
(c)    In the event Participant engages in any of the activities defined in this
subsection, Participant agrees to transfer Shares to the Company in accordance
with any demand received from the Company for the transfer of Shares under
subsection 6(b) above and/or that his award of RSUs will be forfeited in its
entirety, as applicable:
(i)     if the Participant’s employment with any of the Constituent Companies
terminates while the Participant holds the position of Senior Managing Director
or above (or any comparable level of seniority), the Participant shall not, for
a period of twelve months following the termination of the Participant’s
employment with any of the Constituent Companies, in competition with any
Restricted Business, associate (including, but not limited to, association as a
sole proprietor, owner, employer, partner, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise)
with any Competitive Enterprise or any of the affiliates, related entities,
successors, or assigns of any Competitive Enterprise; provided, however, that
with respect to the equity of any Competitive Enterprise which is or becomes
publicly traded, the Participant’s ownership as a passive investor of less than
one percent (1%) of the outstanding publicly traded stock of a Competitive
Enterprise shall not be deemed a violation of this subsection 6(c)(i);
(ii)     the Participant shall not, for a period of twelve months following the
termination of the Participant’s employment with the Constituent Companies,
directly or indirectly (A) solicit, or assist any other individual, person, firm
or other entity in soliciting, any Restricted Client or Restricted Prospective
Client for the purpose of performing or providing any Relevant Services; (B)
perform or provide, or assist any other individual, person, firm or other entity
in performing or providing, Relevant Services for any Restricted Client or
Restricted Prospective Client; or (C) interfere with or damage (or attempt to
interfere with or damage) any relationship and/or agreement between the Company
or any Affiliates and a Restricted Client or Restricted Prospective Client;







--------------------------------------------------------------------------------

    


(iii)     the Participant shall not, for a period of twelve months following the
termination of the Participant’s employment with the Constituent Companies,
directly or indirectly, solicit, employ or retain, or assist any other
individual, person, firm or other entity in soliciting, employing or retaining,
any employee or other agent of the Company or an Affiliate, (A) with whom the
Participant has had material dealings; (B) from whom, or as a result of contact
with whom, the Participant has obtained Confidential Information or Trade
Secrets; or (C) whom the Participant has supervised on a client or prospective
client engagement, in the twenty-four months preceding the termination of the
Participant’s employment with the Constituent Companies; or
(iv)     the Participant shall not, unless the Participant has received the
prior written consent of the Company or its Affiliates or is otherwise required
by law, either directly or indirectly, use, sell, lend, lease, distribute,
license, give, transfer, assign, show, disseminate, divulge, disclose, reveal,
share, provide access to, reproduce, copy, distribute, publish, appropriate, or
otherwise communicate any Confidential Information or Trade Secrets at any time
following the termination of the Participant’s employment with the relevant
Constituent Company. If the Participant is requested or required pursuant to any
legal, governmental or investigatory proceeding or process or otherwise, to
disclose any Confidential Information or Trade Secrets, the Participant shall
promptly notify the Company in writing so that the Company may seek a protective
order or other appropriate remedy, or, if it chooses, waive compliance with the
applicable provision of this Agreement. The Participant’s obligation of
non-disclosure as set forth herein shall continue for so long as such item
continues to constitute Confidential Information. Notwithstanding the foregoing,
if Participant makes a confidential disclosure of a Trade Secret or other
Confidential Information to a government official or an attorney for the sole
purpose of reporting or investigating a suspected violation of law, or in a
court filing under seal, Participant shall not be held liable under this
Agreement or under any federal or state trade secret law for such a disclosure.
Additionally, if Participant files a lawsuit in the United States for
retaliation by Accenture for reporting a suspected violation of the law,
Participant may disclose Trade Secret information to Participant’s attorney, and
can use the Trade Secret information in sealed filings in the court proceeding,
or pursuant to a court order, as long as Participant does not otherwise disclose
the Trade Secret.
(d)    In the event that (i) the Participant’s employment with any of the
Constituent Companies is terminated for Cause, or (ii) the Participant engages
in any of the activities defined in subsection (c) above, the Company’s remedy
shall be limited to the recovery of Shares as set forth in subsection (b) above;
provided, however, that nothing in this Agreement is intended to or should be
interpreted as diminishing any rights and remedies that Affiliates may have, at
law or equity, related to investments by the Constituent Companies in
Confidential Information, Trade Secrets, clients and prospective client
relationships, and the training, skills, capabilities, knowledge and experience
of employees, including, but not limited to, any rights and remedies set forth
in the Participant’s employment agreement, confidentiality agreement,
intellectual property agreement, restrictive covenant agreement, or any other
agreement entered into between the Participant and an Affiliate of the Company.







--------------------------------------------------------------------------------

    


(e)    This Section 6 shall be interpreted and applied in a consistent manner to
any cash paid to the Participant in accordance with Section 3(a)(ii).  For the
sake of clarity, cash paid to the Participant to settle vested RSUs in
accordance with Section 3(a)(ii) shall be subject to
forfeiture/recoupment/repayment under this Section 6 on the same basis as if
such RSUs were settled with Shares.
(f)    For purposes of this Agreement:
(i)     “Alliance Entity” shall mean any Legal Entity with whom the Company
and/or any Affiliate has entered into an alliance agreement, joint venture
agreement or any other legally binding go-to-market agreement, resale agreement
or any agreement to combine offerings, products and/or services, or (without
limiting the foregoing) any Legal Entity in which Accenture and/or any Affiliate
has an interest, whether or not a Controlling Interest; provided always that the
term “Alliance Entity” shall not include: (A) any Competitive Enterprise, (B)
any contractor and/or sub-contractor of Accenture and/or any Affiliate, and/or
(C) any sales, buying and/or marketing agent of Accenture
(ii)     “Competitive Enterprise” shall mean a business enterprise that engages
in, or owns or controls a significant interest in any entity that engages in,
the performance of services of the type provided by the Company, its Affiliates
and/or their predecessors. “Competitive Enterprise” shall include, but not be
limited to, the entities set forth on the list maintained by the Company on the
myHoldings website, which list may be updated by the Company from time to time.
(iii)     “Confidential Information” shall include: (A) lists and databases of
the Company’s or any Affiliate’s clients, including names of clients; (B) lists
and databases of prospective clients whom the Company or any Affiliate has taken
material steps to win business from; (C) confidential details of the Company’s
and Affiliates’ or any of their clients’ or suppliers’ products and services;
(D) commercial or technical information of the Company or any Affiliate or any
other Knowledge Capital; (E) financial information and plans of the Company or
any Affiliate; (F) prices/pricing structures/hourly rates of the Company or any
Affiliates, including any discounts, terms of credit and preferential terms,
costs and accounting; (G) lists and databases of the Company’s or any
Affiliate’s suppliers; (H) any personal data belonging to the Company or any
Affiliate or any client or business associate, affiliate or employee or
contractor of the Company or its Affiliates; (I) terms of the Company’s or any
Affiliate’s business with clients, suppliers and Alliance Entities; (J) lists
and databases of the Company’s or any Affiliate’s employees, officers and
contractors; (K) details of employees, officers and contractors of the Company
or any Affiliate, including but not limited to their remuneration packages and
terms of employment/engagement; (L) object or source codes and computer
software; (M) any proposals relating to the acquisition or disposal of a company
or business or any part thereof; (N) details of responses by the Company or any
Affiliate to any request for proposal or tender for work (whether competitive or
not), and of any contract negotiations; (O) intellectual property rights owned
by or







--------------------------------------------------------------------------------

    


licensed to the Company or its Affiliates or any of their clients or suppliers;
(P) any Company or Affiliate document marked as “confidential” (or with a
similar expression), or any information or document which the Participant has
been told is confidential or which the Participant might reasonably expect the
Company or an Affiliate or client or supplier or the relevant discloser would
regard as confidential; (Q) any information which has been given to the Company
or any Affiliate in confidence by clients, suppliers or other third parties; (R)
any of the foregoing which belongs, or which otherwise relates, to any past or
present Alliance Entity or to any Legal Entity that Accenture or any Affiliate
intends to make an Alliance Entity; and (S) details of any agreement,
arrangement or otherwise (whether formal or informal) that the Company or any
Affiliate has entered into with any Alliance Entity.
(iv)      “Controlling Interest” shall mean (A) ownership by a Legal Entity of
at least a majority of the voting interest of another Legal Entity or (B) the
right or ability of such Legal Entity, whether directly or indirectly, to direct
the affairs of another by means of ownership, contract, or otherwise.
(v)     “Knowledge Capital” shall mean any reports, documents, templates,
studies, software programs, delivery methods, specifications, business methods,
tools, methodologies, inventions, processes, techniques, analytical frameworks,
algorithms, know how and/or any other work product and materials, proprietary to
the Company and/or any Affiliate which is used by the Company and/or any
Affiliate to perform services for its or their clients.
(vi)     “Legal Entity” shall mean any body corporate, branch partnership, joint
venture or unincorporated association or other organization carrying on a trade
or other activity with or without a view to profit.
(vii)     “Relevant Services” shall mean the performance of any services of the
type provided by the Company, its Affiliates and/or their predecessors at any
time, past, present or future, including, but not limited to, consulting
services, technology services, and/or outsourcing services.
(viii)     “Restricted Business” shall mean the business of any of the
Constituent Companies (A) in respect of whom the Participant holds Confidential
Information or Trade Secrets at the time of the termination of employment with
the Constituent Companies or (B) to which business the Participant has provided
services, has been materially concerned or has been responsible in the
twenty-four months preceding the termination of the Participant’s employment
with the Constituent Companies.
(ix)     “Restricted Client” shall mean any person, firm, corporation or other
organization to whom the Participant directly or indirectly performed or
assisted in performing Relevant Services, or with which the Participant
otherwise had material contact, or about which the Participant learned
Confidential Information or Trade







--------------------------------------------------------------------------------

    


Secrets, within the twenty-four months prior to the date on which the
Participant’s employment with the Constituent Companies terminated.
(x)     “Restricted Prospective Client” shall mean any person, firm,
corporation, or other organization with which the Participant directly or
indirectly had any negotiations or discussions regarding the possible
performance of services by the Company, or about which the Participant learned
Confidential Information or Trade Secrets within the twelve months prior to the
date of the Participant’s termination of employment with the Constituent
Companies.
(xi)     “Solicit” shall mean to have any direct or indirect communication of
any kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.
(xii)     “Trade Secrets” shall include information relating to the Company and
its Affiliates, and their respective clients, prospective clients or Alliance
Entities, that is protectable as a trade secret under applicable law, including,
without limitation, and without regard to form: technical or non-technical data,
a formula, a pattern, a compilation, a program, a device, a method, a technique,
a drawing, a process, financial data, financial plans, business and strategic
plans, product plans, source code, software, unpublished patent applications,
customer proposals or pricing information or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information (A) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use and
(B) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
(g)    If, during the twelve month period following the termination of the
Participant’s employment with the Constituent Companies, the Participant is
presented with an opportunity that might involve participation in any of the
activities defined in Section 6(c) above, Participant shall notify the Company
in writing of the nature of the opportunity (the “Conflicting Activity”).
Following receipt of sufficient information concerning the Conflicting Activity,
the Company will advise Participant in writing whether the Company considers the
Participant’s RSUs to be subject to Section 6(b)(ii) above. The Company retains
sole discretion to determine whether Participant’s RSUs are subject to Section
6(b)(ii) and to alter its determination should additional or different facts
become known to the Company.
7.    Data Protection. The Participant consents to the collection and processing
(including international transfer) of personal data as set out in Appendix A for
the purposes specified therein.
8.    Collateral Agreements. As a condition to the issuance or transfer of the
Shares underlying the RSUs granted hereunder, the Participant shall, to the
degree reasonably required by the Company, (a) execute and return to the Company
a counterpart of this Agreement (or, if acceptable to the Company, acknowledge
receipt and agreement of the terms of this







--------------------------------------------------------------------------------

    


Agreement electronically), all in accordance with the instructions provided by
the Company and (b) to the extent required by the Company, either (i) execute
and return an employment agreement, a consultancy agreement, a letter of
appointment and/or an intellectual property agreement, in form and substance
satisfactory to the Company, or (ii) provide evidence satisfactory to the
Company that the agreements referenced in clause (i) have been previously
executed by the Participant.
9.    Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the Board
at any time;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs (whether on the same
or different terms), or benefits in lieu of RSUs, even if RSUs have been granted
in the past;
(c)    all decisions with respect to future grants of RSUs or other grants, if
any, will be at the sole discretion of the Committee, including, but not limited
to, the form and timing of the grant, the number of Shares subject to the grant,
and the vesting provisions applicable to the grant;
(d)    the RSU grant and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Company or any Constituent Company and shall not
interfere with the ability of the Company, or Constituent Company, as
applicable, to terminate Participant’s employment or service relationship;
(e)    the Participant is voluntarily participating in the Plan;
(f)    Shares (or cash) will be issued to the Participant only if the vesting
conditions are met and any necessary services are rendered by the Participant
over the vesting period;
(g)    the RSUs and the Shares (or cash) subject to the RSUs are not intended to
replace any pension rights or compensation;
(h)    the RSUs and the Shares subject to the RSUs, and the income and value
thereof, are an extraordinary item of compensation outside the scope of the
Participant’s employment (and employment contract, if any) and is not part of
normal or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(i)    the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;







--------------------------------------------------------------------------------

    


(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of RSUs resulting from the Participant ceasing to be employed or
otherwise providing services to the Company or Constituent Company;
(k)    unless otherwise provided herein, in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and
(l)    if the Participant resides or is employed outside the United States, the
Participant acknowledges and agrees that neither the Company nor any Constituent
Company shall be liable for any exchange rate fluctuation between Participant's
local currency and the United States Dollar that may affect the value of the
RSUs or of any amounts due to Participant pursuant to the settlement of the RSUs
or the subsequent sale of any Shares acquired upon settlement.
10.    No Rights of a Shareholder. The Participant shall not have any rights as
a shareholder of the Company until the Shares in question have been registered
in the Company’s register of shareholders.
11.    Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 3 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable U.S. Federal or state laws or relevant securities
laws of the jurisdiction of the domicile of the Participant or to ensure
compliance with any additional transfer restrictions that may be in effect from
time to time, and the Committee may cause a legend or legends to be put on any
certificates representing such Shares to make appropriate reference to such
restrictions.
12.    Transferability Restrictions – RSUs/Underlying Shares. RSUs may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance not permitted by this Section 12 shall be void and
unenforceable against any Constituent Company. Any Shares issued or transferred
to the Participant shall be subject to compliance by the Participant with such
policies as the Committee or the Company may deem advisable from time to time,
including, without limitation, any policies relating to certain minimum share
ownership requirements. Such policies shall be binding upon the permitted
respective legatees, legal representatives, successors and assigns of the
Participant. The Company shall give notice of any such additional or modified
terms and restrictions applicable to Shares delivered or deliverable under this
Agreement to the holder of the RSUs and/or the Shares so delivered, as
appropriate, pursuant to the provisions of Section 13 or, if a valid address
does not appear to exist in the personnel records, to the last address known by
the Company of such holder. Notice of any such changes







--------------------------------------------------------------------------------

    


may be provided electronically, including, without limitation, by publication of
such changes to a central website to which any holder of the RSUs or Shares
issued therefrom has access.
13.    Notices. Any notice to be given under this Agreement shall be addressed
to the Company in care of its General Counsel at:
Accenture
161 N. Clark Street
Chicago, IL 60601
USA
Telecopy: +1 (312) 652-5619
Attn: General Counsel


(or, if different, the then current principal business address of the duly
appointed General Counsel of the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.
14.    Tax Withholding.
(a)    Regardless of any action the Company or Constituent Company takes with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, fringe benefit, payment on
account or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and Constituent Company (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs, the
delivery or sale of any Shares or cash acquired pursuant to the RSUs and the
issuance of any dividends, and (ii) do not commit to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items.
(b)    To the extent that the grant or vesting of the RSUs, the delivery of
Shares or cash pursuant to the RSUs or issuance of dividends results in a
withholding obligation for Tax-Related Items, unless otherwise specifically
approved and directed by the Committee, the Participant authorizes the Company,
Constituent Company or agent of the Company or Constituent Company to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following: (i) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company or the Constituent Company;
(ii) withholding from proceeds of the sale of Shares acquired upon settlement of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent); or (iii) withholding from the Shares to be delivered upon
settlement of the RSUs that number of Shares having a Fair Market Value equal to
the amount required by law to be withheld. If the Participant is subject to







--------------------------------------------------------------------------------

    


taxation in more than one jurisdiction, the Participant acknowledges that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates (as determined by the Company in good faith and in its sole discretion) or
other applicable withholding rates, including maximum applicable rates, in which
case Participant will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Share equivalent. The Company shall repay any
excess amounts due to the Participant within, where administratively feasible,
thirty (30) days of withholding.  If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, the Participant is deemed
to have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
(d)    The Participant agrees to pay to the Company or Constituent Company, any
amount of Tax-Related Items that the Company or Constituent Company may be
required to withhold or account for as a result of Participant’s participation
in the Plan that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the Shares, cash or the proceeds of the
sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.
(e)    The Participant hereby acknowledges that he or she will not be entitled
to any interest or appreciation on Shares sold to satisfy the tax withholding
requirements (including with respect to any amounts withheld in excess of the
Participant's tax liability).
15.    Choice of Law and Dispute Resolution
(a)    THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
(b)    Subject to subsections (c) through (f), any and all disputes which cannot
be settled amicably, including any ancillary claims of any party, arising out
of, relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance and/or termination of this
Agreement and any amendment thereto (including without limitation the validity,
scope and enforceability of this arbitration provision) (each a “Dispute”) shall
be finally settled by arbitration conducted by a single arbitrator in New York
in accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce (“ICC”), except that the parties may select an arbitrator
who is a national of the same country as one of the parties. If the parties to
the dispute fail to agree on the selection of an arbitrator within thirty (30)
days of the receipt of the request for arbitration, the ICC shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. In the event of any arbitration between the parties,
the Company shall consent to a request by the Participant to hold arbitral
proceedings, including any evidentiary hearings, in the country in which the
Participant principally conducts his/her business for the







--------------------------------------------------------------------------------

    


convenience of the parties and witnesses, it being understood, however, that the
legal situs of the arbitration shall remain in New York. Each side will bear its
own costs and attorneys’ fees.
(c)    Either party may bring an action or proceeding in any court having
jurisdiction thereof for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and/or in support of the arbitration as permitted
by any applicable arbitration law and, for the purposes of this subsection (c),
each party expressly consents to the application of subsections (e) and (f) to
any such suit, action or proceeding.
(d)    Judgment on any award(s) rendered by the tribunal may be entered in any
court having jurisdiction thereof.
(e)    (i)     Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the Courts located in New York, United States for the purpose of
any suit, action or proceeding brought in accordance with the provisions of
subsection (c). The parties acknowledge that the forum designated by this
subsection (e) has a reasonable relation to this Agreement, and to the parties’
relationship with one another.
(ii)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to any right to assert
personal jurisdiction in any other forum or to the laying of venue of any suit,
action or proceeding brought in any court referred to in subsection (e)(i)
pursuant to subsection (c) and such parties agree not to plead or claim the
same, or to seek anti-suit relief or any other remedy to deny the arbitral
jurisdiction referred to in subsection (b).The parties agree that if a suit,
action or proceeding is brought under subsection (c), proof shall not be
required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate,
and they irrevocably appoint the General Counsel of the Company, c/o Accenture,
161 N. Clark Street, Chicago, IL 60601 USA (or, if different, the then-current
principal business address of the duly appointed General Counsel of the Company)
as such party’s agent for service of process in connection with any such action
or proceeding and agree that service of process upon such agent, who shall
promptly advise such party of any such service of process, shall be deemed in
every respect effective service of process upon the party in any such action or
proceeding.
16.    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that a court or appointed arbitrator holds any
provision of this Agreement to be invalid or unenforceable, then, if allowed by
law, that provision shall be reduced, modified or otherwise conformed to the
relevant law, judgment or determination to the degree necessary to render it
valid and enforceable without affecting the rest of this Agreement. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of this Agreement, and the remaining provisions contained in this
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of this Agreement. Any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.







--------------------------------------------------------------------------------

    


17.    RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
18.    Amendments. The rights and obligations under this Agreement and their
enforceability are subject to local tax and foreign exchange laws and
regulations and, in this sense, the terms and conditions contained herein may be
amended at the sole discretion of the Company and/or the Committee in order to
comply with any such laws and regulations.
19.    Signature in Counterparts. To the extent that this Agreement is manually
signed, instead of electronically accepted by the Participant (if permitted by
the Company), it may be signed in counterparts, each of which shall be deemed an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
20.     Administration; Consent. In order to manage compliance with the terms of
this Agreement, Shares delivered pursuant to this Agreement may, at the sole
discretion of the Company, be registered in the name of the nominee for the
holder of the Shares and/or held in the custody of a custodian until otherwise
determined by the Company. To that end, by acceptance of this Agreement, the
holder hereby appoints the Company, with full power of substitution and
resubstitution, his or her true and lawful attorney-in-fact to assign, endorse
and register for transfer into such nominee’s name or deliver to such custodian
any such Shares, granting to such attorneys, and each of them, full power and
authority to do and perform each and every act and thing whatsoever that such
attorney or attorneys may deem necessary, advisable or appropriate to carry out
fully the intent of this Section 20 as such person might or could do personally.
It is understood and agreed by each holder of the Shares delivered under this
Agreement that this appointment, empowerment and authorization may be exercised
by the aforementioned persons with respect to all Shares delivered pursuant to
this Agreement of such holder, and held of record by another person or entity,
for the period beginning on the date hereof and ending on the later of the date
this Agreement is terminated and the date that is ten years following the last
date Shares are delivered pursuant to this Agreement. The form of the custody
agreement and the identity of the custodian and/or nominee shall be as
determined from time to time by the Company in its sole discretion. A holder of
Shares delivered pursuant to this Agreement acknowledges and agrees that the
Company may refuse to register the transfer of and enter stop transfer orders
against the transfer of such Shares except for transfers deemed by it in its
sole discretion to be in compliance with the terms of this Agreement. The
Company reserves the right to impose other requirements on the RSUs, any Shares
acquired pursuant to the RSUs and the Participant’s participation in the Plan to
the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the RSUs and the Plan. Such requirements may include (but are not limited to)
requiring the Participant to sign any agreements, undertakings or additional
documents that may be necessary to accomplish the foregoing. The Participant
agrees to take such other actions as may be deemed reasonably necessary or
desirable by the Company to effect the provisions of this Agreement, as in
effect







--------------------------------------------------------------------------------

    


from time to time. Each holder of Shares delivered pursuant to this Agreement
acknowledges and agrees that the Company may impose a legend on any document
relating to Shares issued or issuable pursuant to this Agreement conspicuously
referencing the restrictions applicable to such Shares.
21.         Section 409A - Disability, Deferral Elections, Payments to Specified
Employees, and Interpretation of Grant Terms. If the Participant is subject to
income taxation on the income resulting from this Agreement under the laws of
the United States, and the foregoing provisions of this Agreement would result
in adverse tax consequences to the Participant, as determined by the Company,
under Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), then the following provisions shall apply and supersede the foregoing
provisions:
(a)    “Disability” shall mean a disability within the meaning of Section
409A(a)(2)(C) of the Code.
(b)    Deferral elections made by U.S. taxpayers are subject to Section 409A of
the Code. The Company will use commercially reasonable efforts to not permit
RSUs to be deferred, accelerated, released, extended, paid out or modified in a
manner that would result in the imposition of an additional tax under Section
409A of the Code. In the event that it is reasonably determined by the Company
that, as a result of Section 409A of the Code, payments or delivery of the
Shares underlying the RSU award granted pursuant to this Agreement may not be
made at the time contemplated by the terms of the RSU award or the Participant’s
deferral election, as the case may be, without causing the Participant to be
subject to taxation under Section 409A of the Code, the Company will make such
payment or share delivery as soon as practicable on or following the first day
that would not result in the Participant’s incurring any tax liability under
Section 409A of the Code, and in any event, no later than the last day of the
calendar year in which such first date occurs.
(c)    If the Participant is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), payments and deliveries of shares in
respect of any RSUs subject to Section 409A of the Code that are linked to the
date of the Participant’s separation from service shall not be made prior to the
date which is six (6) months after the date of the Participant’s separation from
service from the Company or any of its Affiliates, determined in accordance with
Section 409A of the Code and the regulations promulgated thereunder.
(d)    The Company shall use commercially reasonable efforts to avoid subjecting
the Participant to any additional taxation under Section 409A of the Code as
described herein; provided that neither the Company nor any of its employees,
agents, directors or representatives shall have any liability to the Participant
with respect to Section 409A of the Code.
22.    Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the RSUs or the Participant’s future
participation in the Plan. The Participant hereby consents to receive such
documents by electronic delivery and







--------------------------------------------------------------------------------

    


agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
23.    English Language. If the Participant is resident in a country where
English is not an official language, the Participant acknowledges and agrees
that it is the Participant’s express intent that this Agreement, the Plan and
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the grant of RSUs, be drawn up in English. If the
Participant has received this Agreement, the Plan or any other documents related
to the RSUs translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control.
24.    Repatriation; Compliance with Law. If the Participant is resident or
employed outside the United States, the Participant agrees to repatriate all
payments attributable to the Shares and/or cash acquired under the Plan in
accordance with applicable foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). In
addition, the Participant agrees to take any and all actions, and consents to
any and all actions taken by the Company and Constituent Companies, as may be
required to allow the Company and Constituent Companies to comply with local
laws, rules and/or regulations in the Participant’s country of residence (and
country of employment, if different). Further, the Participant agrees to take
any and all actions as may be required to comply with the Participant’s personal
obligations under local laws, rules and/or regulations in the Participant’s
country of residence and country of employment, if different).
25.    Appendix B. Notwithstanding any provision of this Agreement to the
contrary, the RSUs shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different) as
set forth in Appendix B to the Agreement, if applicable, which shall constitute
part of this Agreement.
26.    Recoupment. The RSUs granted under this Agreement, and any Shares issued
or other payments made in respect thereof, shall be subject to any recoupment
policy that the Company may adopt from time to time, to the extent any such
policy is applicable to the Participant. By accepting the grant of RSUs under
this Agreement the Participant agrees and consents to the Company’s application,
implementation and enforcement of (a) the recoupment policy and (b) any
provision of applicable law relating to cancellation, recoupment, rescission or
payback of compensation and expressly agrees that the Company may take such
actions as are necessary to effectuate the recoupment policy (as applicable to
the Participant) or applicable law without further consent or action being
required by the Participant. For purposes of the foregoing, the Participant
expressly and explicitly authorizes the Company to issue instructions, on the
Participant's behalf, to any brokerage firm and/or third party administrator
engaged by the Company to hold the Participant's Shares and other amounts
acquired under the Plan to re-convey, transfer or otherwise return such Shares
and/or other amounts to the Company. To the extent that the terms of this
Agreement and the recoupment policy conflict, the terms of the recoupment policy
shall prevail.
27.    Entire Agreement. This Agreement, including the Plan, as provided
therein, contains the entire agreement between the parties with respect to the
subject matter therein and







--------------------------------------------------------------------------------

    


supersedes all prior oral and written agreements between the parties pertaining
to such matters. Participant acknowledges and agrees that this Agreement,
including the Plan, and all prior RSU or other equity grant agreements between
the Company and its assignor Accenture Ltd, on the one hand, and Participant, on
the other, are separate from, and shall not be modified or superseded in any way
by any other agreements, including employment agreements, entered into between
Participant and the Company’s Affiliates.
28.    Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.
29.    Electronic Signature. Participant acknowledges and agrees that by
clicking the “Accept Grant Online” button on the “Grant Agreement & Essential
Grant Terms” page of the myHoldings website (https://myholdings.accenture.com),
it will act as the Participant’s electronic signature to this Agreement and will
constitute Participant’s acceptance of and agreement with all of the terms and
conditions of the RSUs, as set forth in this Agreement, the Essential Grant
Terms and the Plan.









--------------------------------------------------------------------------------

    




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Date of Grant set forth on the attached Essential Grant Terms.
ACCENTURE PLC
By:


 
 


Chad T. Jerdee
General Counsel and Chief Compliance Officer


[IF NOT ELECTRONICALLY ACCEPTED]
PARTICIPANT
_______________________________
Signature
_______________________________
Print Name    
_______________________________
Date    
_______________________________
Employee ID







--------------------------------------------------------------------------------

    




APPENDIX A
DATA PROTECTION PROVISION
(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to and authorizes the collection, processing and transfer
by the Company and its Affiliates of personal data relating to the Participant
by the Company and its Affiliates so that they can fulfill their obligations and
exercise their rights under the Plan, issue certificates (if any), statements
and communications relating to the Plan and generally administer and manage the
Plan, including keeping records of analysis of and reporting on participation
levels and other information about the Plan from time to time. Any such
processing shall be in accordance with the purposes and provisions of this data
protection provision. References in this provision to the Company and its
Affiliates include the Participant's employer.

This includes the following data (“Data”):
(i)     Data already held in the Participant's records such as the Participant's
name and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;
(ii)     Data collected upon the Participant accepting the rights granted under
the Plan (if applicable);
(iii)     Data subsequently collected by the Company or any of its Affiliates in
relation to the Participant's continued participation in the Plan, for example,
data about shares offered or received, purchased or sold under the Plan from
time to time and other appropriate financial and other data about the
Participant and his or her participation in the Plan (e.g., the date on which
shares were granted, termination of employment and the reasons of termination of
employment or retirement of the Participant); and
(iv)     Other personal information about the Participant, including, but not
limited to, telephone number, date of birth, social insurance number, tax
identification number, resident registration number or other identification
number, salary, nationality, job title or any other information necessary for
implementing, administering, and managing the Plan.
(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

(c)
In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates. Data may be transferred not only within the country in which
the Participant is based from time








--------------------------------------------------------------------------------

    


to time or within the EU or the European Economic Area, but also worldwide, to
other employees and officers of the Company and its Affiliates and to the
following third parties for the purposes described in paragraph (a) above:
(i)     Plan administrators, auditors, brokers, agents and contractors of, and
third party service providers to, the Company or its Affiliates such as printers
and mail houses engaged to print or distribute notices or communications about
the Plan;
(ii)     regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law or
otherwise deemed necessary by the Company or its Affiliates;
(iii)     actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;
(iv)     other third parties to whom the Company or its Affiliates may need to
communicate/transfer the data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and
(v)     the Participant's family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.
Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA and Ireland and other locations
wherethe Company and its Affiliates, as applicable, administer the Plan.
All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.
The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to cease processing if the Participant
wishes to withdraw his or her consent. The Participant is entitled to all the
other rights provided for by applicable data protection law, including those
detailed in any applicable documentation or guidelines provided to the
Participant by the Company or its Affiliates in the past. More detailed
information is available to the Participant by contacting the appropriate local
data protection officer in the country in which the Participant is based from
time to time. If the Participant has a complaint regarding the manner in which
personal information relating to the Participant is dealt with, the Participant
should contact the appropriate local data protection officer referred to above.
(d)
The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary








--------------------------------------------------------------------------------

    


amendments to Data, or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Participant’s local data contact
referred to above. The Participant understands, however, that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan (and may result in the forfeiture of unvested RSUs). For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the data protection officer referred to above.







